 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAMUEL WONG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2772

 5 Attorneys for Plaintiff
   United States of America
 6

 7                             IN THE UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                        CASE NO. 2:01-CR-153 GEB

11                              Plaintiff,            STIPULATION TO WITHDRAW AND DISMISS
                                                      DEFENDANT’S MOTION FOR SENTENCE
12                        v.                          REDUCTION AND ORDER THEREON

13   PARISH MICHAEL SHERMAN,                          COURT: Hon. Garland E. Burrell, Jr.

14                             Defendant.

15

16         Whereas, defendant Parish Michael Sherman, in pro per, previously filed a Motion For
17 Reduction Of Sentence Pursuant To 18 U.S.C. § 3582(c)(2) on February 1, 2012, and an Amended

18 Motion For Reduction Of Sentence Pursuant To 18 U.S.C. § 3582(c)(2), on February 9, 2012;

19         Whereas, on November 13, 2013, Assistant United States Attorney Samuel Wong contacted by
20 email Assistant Federal Defender David Porter, who formerly represented Mr. Sherman, and inquired:

21                Mr. Sherman's motion for a sentence reduction is inappropriate as he was sentenced as a
                  career offender, who received a USSG Section 5K1.1 motion for a downward departure
22                for substantial assistance to law enforcement. Thus, his sentence was not determined
                  based on a sentencing guideline that was subsequently lowered by the Sentencing
23                Commission, the district court lacks jurisdiction to reduce his sentence, and he is not
                  entitled to a sentence reduction, notwithstanding any post-conviction reduction in the
24                sentencing guidelines for crack cocaine.
25                Please advise me how does Mr. Sherman want to proceed at this point. Does he want to
                  withdraw his motion? Or does he want the United States to file a formal opposition
26                memorandum in response to his motion?
27

28

                                                      1
30
 1          Whereas, Assistant Federal Defender David Porter responded and advised Assistant United

 2 States Attorney Samuel Wong by email dated November 20, 2013, that stated, in part:

 3                 Mr. Sherman has changed his mind and does not want you to have to formally respond to
                   his motion. I’ll be sending him a notice of voluntary dismissal of his motion to sign and
 4                 date, and as soon as I receive it back, I’ll file it with the court.

 5          Whereas, a voluntary dismissal of Mr. Sherman’s motion for a sentence reduction was never

 6 filed;

 7          Whereas, Mr. Sherman completed service of the incarceration portion of his sentence on June 30,

 8 2016; and

 9          Whereas, Mr. Sherman continues to represent himself in pro per and desires to withdraw his

10 motions for a sentence reduction.

11          It is hereby stipulated by and between Mr. Sherman and the United States that both of Mr.

12 Sherman’s previously filed motions for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2), filed

13 on February 1, 2012, and February 9, 2012, respectively, are hereby withdrawn and the Court shall

14 dismiss such motions.

15          DATED: March 27, 2019
                                                        /s/ Parish Michael Sherman
16          ___________________________                 ____________________________
                                                        PARISH MICHAEL SHERMAN,
17                                                      Defendant

18
            DATED: March 22, 2019                       MCGREGOR W. SCOTT
19                                                      United States Attorney

20
                                                  By:   /s/ Samuel Wong
21                                                      ___________________________
                                                        SAMUEL WONG
22                                                      Assistant United States Attorney

23

24

25

26
27

28

                                                        2
30
 1                                                 ORDER

 2

 3         The Court having received, read, and considered the parties’ stipulation, and good cause

 4 appearing therefrom,

 5         The Court adopts the parties’ stipulation in its entirety as its ORDER. The motions for reduction

 6 of sentence pursuant to 18 U.S.C. § 3582(c)(2), filed on February 1, 2012, and February 9, 2012,

 7 respectively, by defendant Parish Michael Sherman are ORDERED withdrawn and dismissed.

 8         It is so ORDERED.

 9 Dated: April 4, 2019

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       3
30
 1

 2                                      CERTIFICATE OF SERVICE
 3

 4          The undersigned hereby certifies that he is an employee in the Office of the United States

 5 Attorney for the Eastern District of California and is a person of such age and discretion to be competent

 6 to serve papers.

 7          That on April 1st, 2019, she served a copy of:

 8 STIPULATION TO WITHDRAW AND DISMISS DEFENDANT’S MOTION FOR SENTENCE

 9 REDUCTION AND ORDER THEREON

10

11 by placing said copy in a postpaid envelope addressed to the person hereinafter named, at the place and

12 address stated below, which is the last known address, and by depositing said envelope and its contents

13 in the United States Mail addressed to:

14
   Parish Sherman
15 7100 Shoreline Drive, #30
   Stockton, California 95219
16

17   Dated: April 1, 2019

18                                                   By:
                                                             /s/ Frida V. Saenz
19
                                                             FRIDA V. SAENZ
20

21

22

23

24

25

26
27

28

                                                        4
30
